THE ATTORNEY GENERAL HAS ASKED THAT I RESPOND TO YOUR RECENT REQUEST FOR ASSISTANCE FROM THIS OFFICE. IT DOES NOT APPEAR, HOWEVER, THAT IT IS NECESSARY OR APPROPRIATE THAT AN OFFICIAL PUBLISHED RESPONSE BE PROVIDED AS THE LAW RELEVANT TO YOUR INQUIRY IS RELATIVELY CLEAR AND UNAMBIGUOUS.
IN YOUR LETTER YOU INQUIRE, IN EFFECT:
  WHETHER A PARTICULAR PREVENTATIVE DENTAL SERVICES PLAN, THAT REQUIRES PAYMENT OF AN INITIAL ENROLLMENT FEE, AND A SUBSEQUENT MAINTENANCE FEE FOR EACH CONSECUTIVE YEAR THEREAFTER, WHICH FEATURES "INCLUDED SERVICES" SUCH AS PREVENTATIVE DENTAL SERVICES, AS WELL AS A REDUCED FEE SCHEDULE FOR ALL REMEDIAL DENTAL CARE, CONSTITUTES A "PREPAID DENTAL PLAN", AS CONTEMPLATED BY 36 O.S. 6141 (1981) ET SEQ., AS AMENDED, AND AS SUCH FALLS UNDER THE REGULATORY PURVIEW OF THE OKLAHOMA INSURANCE COMMISSION?
THE PREPAID DENTAL PLAN ACT, 36 O.S. 6141 — 36 O.S. 6157, SETS FORTH THE PARAMETERS OF THE OKLAHOMA INSURANCE COMMISSION'S AUTHORITY TO REGULATE THE PRACTICE OF DENTISTRY. TITLE 36 O.S. 6142 (1989), PROVIDES DEFINITIONS TO BE USED IN CONJUNCTION WITH THE PREPAID DENTAL PLAN ACT. THAT SECTION STATES IN PERTINENT PART:
AS USED IN THE PREPAID DENTAL PLAN ACT:
    3. "PREPAID DENTAL PLAN" MEANS ANY CONTRACTUAL ARRANGEMENT WHEREBY ANY PREPAID DENTAL PLAN ORGANIZATION UNDERTAKES TO PROVIDE PAYMENT OF DENTAL SERVICES DIRECTLY, OR TO ARRANGE FOR PREPAID DENTAL SERVICES, OR TO PAY OR MAKE REIMBURSEMENT FOR ANY DENTAL SERVICES NOT PROVIDED FOR BY OTHER INSURANCE.
    4. "PREPAID DENTAL PLAN ORGANIZATION" MEANS ANY PERSON WHO UNDERTAKES TO CONDUCT ONE OR MORE PREPAID DENTAL PLANS PROVIDING ONLY DENTAL SERVICES.
    5. "PREPAID DENTAL SERVICES" MEANS SERVICES INCLUDED IN THE PRACTICE OF DENTISTRY IN ALL OF ITS BRANCHES AS DEFINED IN 59 O.S. 328.3 OF TITLE 59 OF THE OKLAHOMA STATUTES. (EMPHASIS ADDED)"
WHENEVER MEANING OF WORD OR PHRASE IS DEFINED IN ANY STATUTE, SUCH DEFINITION IS APPLICABLE TO SAME WORD OR PHRASE WHENEVER IT OCCURS, EXCEPT WHERE CONTRARY INTENTION PLAINLY APPEARS. IT IS WITHIN PROVINCE OF LEGISLATIVE BODY TO DEFINE WORDS APPEARING IN LEGISLATIVE ACTS, AND WHERE ACT PASSED BY LEGISLATURE EMBODIES DEFINITION, IT IS BINDING ON COURTS, OLIVER V. CITY OF TULSA, 654 P.2D 607.
CONSEQUENTLY, ANY PLAN PROVIDING DENTAL SERVICES, AS DEFINED BY 59 O.S. 328.3 (1981), AS CONTEMPLATED BY 36 O.S. 6141 (1989) ET SEQ., AS AMENDED, WOULD FALL WITHIN THE PARAMETERS OF AUTHORITY OF THE OKLAHOMA INSURANCE COMMISSION, AND AS SUCH WOULD BE SUBJECT TO THEIR REGULATION.
THEREFORE, IN LIGHT OF THE FORGOING STATUTES AND CASE LAW, A PREVENTATIVE DENTAL SERVICES PLAN, THAT REQUIRES PAYMENT OF AN INITIAL ENROLLMENT FEE, AND A SUBSEQUENT MAINTENANCE FEES FOR EACH CONSECUTIVE YEAR, WHICH FEATURES "INCLUDED SERVICES" SUCH AS PREVENTATIVE DENTAL CARE, AS WELL AS A REDUCED FEE SCHEDULE FOR ALL REMEDIAL DENTAL CARE, DOES CONSTITUTE A "PREPAID DENTAL PLAN", AS CONTEMPLATED BY 36 O.S. 1981, 6141 ET SEQ., AS AMENDED, AND AS SUCH WOULD FALL UNDER TO REGULATORY PURVIEW OF THE OKLAHOMA INSURANCE COMMISSION.
(ROBERT T. RALEY)